                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -


JIMMY SCALES,
                                                                  OPINION AND ORDER
                             Plaintiff,
                                                                       18-cv-866-bbc
              v.

LINDSAY WALKER, MICHAEL DITTMAN,
CORRECTIONAL OFFICER EASTERSON and
L. ALSUM O’DONOVAN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Jimmy Scales filed this proposed civil action under 42 U.S.C. § 1983,

alleging that defendant Correctional Officer Easterson violated his rights under the Eighth

Amendment, the free exercise clause of the First Amendment and state negligence law when

he dropped a portion of plaintiff’s Kosher meal on the floor, attempted to serve it to plaintiff

and refused to give plaintiff a replacement meal. Plaintiff also alleges that defendants

Lindsay Walker, Michael Dittman and L. Alsum O’Donovan violated his rights under the

due process clause either by failing to address the incident or hindering plaintiff’s attempts

to complain about it. Because plaintiff is incarcerated, his complaint must be screened under

28 U.S.C. § 1915A.

       After reviewing the complaint, I conclude that plaintiff’s allegations do not support

a constitutional claim against any of the defendants. Accordingly, I decline to exercise

supplemental jurisdiction over plaintiff’s proposed state law claims in accordance with 28



                                               1
U.S.C. § 1367(c)(3) and will dismiss this case.

       Plaintiff alleges the following facts in his complaint.




                                 ALLEGATIONS OF FACT

       Plaintiff currently is incarcerated at the Waupun Correctional Institution, but the

events that give rise to this lawsuit occurred while he was incarcerated at the Columbia

Correctional Institution, where all of the defendants are employed. Defendant Lindsay

Walker is a unit manager, defendant L. Alsum O’Donovan is an inmate complaint examiner

and defendant Micahel Dittman is the warden.

       On June 16, 2018, defendant Easterson was serving plaintiff his Kosher bag meal for

breakfast. After plaintiff learned from another inmate that the bread and waffles in the meal

had not been toasted, he handed the small tissue paper bags containing those items to

Easterson to be toasted. Because kitchen staff warmed the items in the microwave, plaintiff

complained, and Easterson took the items back to the kitchen to be toasted.

       Before Easterson came back with plaintiff’s toast and waffles, plaintiff learned from

another inmate that Easterson had dropped some of the food on the floor. Easterson

admitted to plaintiff that a waffle had slid out of its bag onto the floor and that he had

dusted it off before trying to serve it to plaintiff. Plaintiff asked for another meal bag, but

Easterson refused to give him one. Plaintiff complained about the incident to defendants

Walker and Dittman, but they refused to write an incident report. Plaintiff filed an inmate

complaint but defendant O’Donovan rejected it. Plaintiff later learned from the complaint



                                               2
examiner at the Department of Corrections that video footage did not show Easterson

dropping any food. Plaintiff says that he has “verification” from Dittman that someone tried

to “cover up” the incident and suggests that Walker altered the video footage.




                                         OPINION

                                  A. Defendant Easterson

       Plaintiff alleges that defendant Easterson subjected him to cruel and unusual

punishment and interfered with his religious practice by attempting to serve plaintiff a waffle

that had dropped on the floor and refusing to replace plaintiff’s Kosher meal when plaintiff

learned what happened. Plaintiff’s allegations implicate his rights under the First and Eighth

Amendments.

       The Eighth Amendment guarantees inmates the “minimal civilized measure of life’s

necessities,” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008), including “nutritionally

adequate food that is prepared and served under conditions which do not present an

immediate danger to the health and well-being of the inmates who consume it.” French v.

Owens, 777 F.2d 1250, 1255 (7th Cir. 1985). See also Mays v. Springborn, 575 F.3d 643,

648 (7th Cir. 2009) (Eighth Amendment requires diet with adequate nutrition). However,

the denial of food is not a per se violation of the Eighth Amendment. Rather, a district court

“must assess the amount and duration of the deprivation.” Reed v. McBride, 178 F.3d 849,

853 (7th Cir. 1999). As for the free exercise clause of the First Amendment, the Court of

Appeals for the Seventh Circuit has found that “a prisoner’s religious dietary practice is



                                               3
substantially burdened when the prison forces him to choose between his religious practice

and adequate nutrition.” Nelson v. Miller, 570 F.3d 868, 879 (7th Cir. 2009).

       Plaintiff’s allegations that Easterson served him a waffle that had fallen on the floor

on one occasion and refused to replace it do not suggest that plaintiff’s nutrition was

threatened or that his religious exercise was so substantially burdened as to rise to the level

of a constitutional violation under either the First or Eighth Amendments. Jaros v. Illinois

Department of Corrections, 684 F.3d 667, 671 (7th Cir. 2012) (prisoner’s allegation that

he was occasionally denied breakfast not sufficient to state an Eighth Amendment claim);

McRoy v. Aramark Correctional Servs., Inc., 268 Fed.Appx. 479 (7th Cir. 2008) (no

deliberate indifference where inmate notified guard that his undercooked chicken was

“bloody” on one occasion, his milk smelled “sour” and tasted “terrible” on six occasions);

Chavis v. Fairman, 51 F.3d 275, at *3 (7th Cir. 1995) (table) (“Unlike the persistent

provision of inedible meals, occasional service of spoiled food cannot be said to deprive

inmates of basic nutritional needs.”); Aiello v. West, 207 F. Supp. 3d 886 (W.D. Wis. 2016)

(providing Jewish prisoners only one hot Kosher meal per day, rather than two hot Kosher

meals per day, did not substantially burden prisoners’ exercise of their religion); Teen v. St.

Clair County Jail, 2017 WL 3670164, at *8 (S.D. Ill. Aug. 25, 2017) (single isolated

incident of food contamination does not qualify as deliberate indifference).




                     B. Defendants Walker, Dittman and O’Donovan

       Plaintiff does not allege that defendants O’Donovan, Dittman and Walker had any



                                              4
role in serving him food that had touched the floor or not replacing his meal. Rather, he

takes issue with the manner in which these defendants handled his complaints about the

waffle. However, prison officials are under no obligation to provide an effective grievance

procedure or, for that matter, any grievance system at all. Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011) (“Prison grievance procedures are not mandated by the First

Amendment and do not by their very existence create interests protected by the Due Process

Clause, and so the alleged mishandling of Owens’s grievances by persons who otherwise did

not cause or participate in the underlying conduct states no claim.”); Antonelli v. Sheahan,

81 F.3d 1422, 1430 (7th Cir. 1996) (“[A] state’s inmate grievance procedures do not give

rise to a liberty interest protected by the Due Process Clause.”); Maust v. Headley, 959 F.2d

644, 648 (7th Cir. 1992) (failure of state prison officials to follow own grievance procedures

does not itself violate Constitution). Therefore, the mishandling or even the denial of a

grievance in itself will not support a constitutional claim. George v. Smith, 507 F.3d 605,

609 (7th Cir. 2007) (internal citations omitted) (“Ruling against a prisoner on an

administrative complaint does not cause or contribute to the violation.”).

       In addition, because plaintiff has not stated a constitutional claim against defendant

Easterson, his allegations that defendants Dittman and Walker attempted to cover up

Easterson’s actions also fail to state a constitutional claim. McGee v. Adams, 721 F.3d 474,

485 (7th Cir. 2013) (finding because underlying conduct did not give rise to valid deliberate

indifference claim, plaintiff cannot maintain claim against defendant for failing to prevent

that conduct). Accordingly, plaintiff has failed to state a constitutional claim against



                                              5
defendants O’Donovan, Dittman and Walker upon which relief may be granted.




                                      C. State Claims

       Because plaintiff’s complaint fails to state any federal claim upon which relief may be

granted, I am declining to exercise supplemental jurisdiction over plaintiff’s proposed state

law claims in accordance with 28 U.S.C. § 1367(c)(3) and have not considered those claims

for purposes of screening.




                                          ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff Jimmy Scales’s failure to

state a federal claim upon which relief may be granted. The clerk of court is directed to

record a strike in accordance with 28 U.S.C. § 1915(g), enter judgment in favor of

defendants and close this case.

       Entered this 18th day of January, 2019.

                                                  BY THE COURT:


                                                  /s/
                                                  ________________________
                                                  BARBARA B. CRABB
                                                  District Judge




                                              6
